DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-01-2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-13,15-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the total weight percent" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what all is included in the “total”.  It is unclear if the “total weight percent” only includes the compounds recited explicitly in the claim (SiO2, Li2O, K2O, Al2O3, P2O5, and ZrO2) adding up to 100 wt%, or if the “total weight percent” is a total of any and all constituents of the reaction mixture.  For example, Table III on page 20 of the specification provides examples 23 and 24 which include SiO2, Li2O, K2O, Al2O3, P2O5, and ZrO2 in the claimed ranges, but they also include additional constituents (V2O5, Tb407, CeO2) which are included to calculate a 100 wt% total.  Put another way, it is unclear if the reaction mixture comprises SiO2, Li2O, K2O, Al2O3, P2O5, and ZrO2, or if it consists exclusively of SiO2, Li2O, K2O, Al2O3, P2O5, and ZrO2.  If the reaction mixture in claim 21 is being claimed to consist exclusively of these compounds, then there is a further issue of clarity with respect to claims 13, 15, and 16, which recite additional constituents of the reaction mixture.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9-13 and 17, and 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweiger ‘064 (US 2005/0098064 A1) in view of Schweiger ‘063 (US 2002/0010063 A1).
Regarding claim 21, Schweiger ‘064 teaches:
mixing SiO2, Li2O, K2O, Al2O3, P2O5, and ZrO2 in a reaction mixture (¶ [0014]-[0024], [0040], [0045])
the amount of SiO2 is 60.5 to 70.1 weight percent, the amount of Li2O is 12.0 to 15.0 weight percent, the amount of K2O is 0.8 to 3.6 weight percent, the amount of Al2O3 is 2.9 to 3.2 weight percent, and the amount of P2O5 is 2.7 to 5.0 weight percent (¶ [0015]-[0020], wherein the disclosed percentages overlap the claimed ranges)
heating the reaction mixture at temperature from 1300 to 1600°C for 2 to 10 hours to form a first glass melt (¶ [0040], [0048])
contacting the first glass melt with water to form glass granules (¶ [0049])
melting the glass granules to form a second glass melt (¶ [0049])
reducing the temperature of the second glass melt to form a monolithic blank (¶ [0041], [0050])
subjecting the monolithic blank to a temperature in the range of from 450 to 950°C to form a monolithic blank comprising nuclei for lithium metasilicate formation (¶ [0042], [0052])
subjecting the monolithic blank comprising nuclei for lithium metasilicate formation to a temperature of 650 to 750°C for 20 minutes, to obtain a lithium silicate blank with lithium metasilicate crystals as the main crystalline phase (¶ [0043], [0055])
hot pressing the lithium silicate blank at a temperature of 900 to 950°C to form a dental restoration having lithium disilicate as the main crystalline phase (¶ [0056]).
Schweiger ‘064 is silent regarding the amount of ZrO2 being at least 10.0 weight percent.  In analogous art of forming lithium disilicate dental restorations, Schweiger ‘063 suggests forming a dental restoration of lithium disilicate from a reaction mixture including ZrO2 in an amount of at least 10.0 weight percent for the benefit of increasing translucence (¶ [0014]-[0020], [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schweiger ‘064 by making an amount of ZrO2 in the reaction mixture at least 10.0 weight percent for the benefit of increasing translucence, as suggested by Schweiger ‘063.
	In the combination of Schweiger ‘064 and Schweiger ’063 as described above, the total weight percent of the reaction mixture would be 100 weight percent, as best understood by the Examiner.
Regarding claim 7, Schweiger ‘064 further teaches the dental restoration is an inlay, onlay, crown, or abutment (¶ [0036], [0073], [0096]).
Regarding claims 9 and 10, Schweiger ‘064 further teaches the reaction mixture has a SiO2/Li2O molar ratio of 1.8 to 3, or 2.1 to 2.6 (¶ [0016]-[0017]).  It is noted that Schweiger ‘063 likewise suggests a reaction mixture having a SiO2/Li2O molar ratio of 1.8 to 3, or 2.1 to 2.6 (¶ [0015]).
Regarding claim 11, Schweiger ‘063 suggests ZrO2 as described above, and further suggests including 10.0 to 16 weight percent ZrO2 based on a mass of reaction mixture (¶ [0019]).
Regarding claim 12, Schweiger ‘063 suggests ZrO2 as described above, but is silent regarding 12 weight percent ZrO2 based on a mass of reaction mixture.  However, Schweiger ‘063 suggests that an increased amount of ZrO2 leads to an increase in translucence (¶ [0020]).  Thus Schweiger ‘063 recognizes the amount of ZrO2 as a result effective variable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schweiger ‘064 by selecting an amount of ZrO2 for the benefit of optimizing translucence, as suggested by Schweiger ‘063.
Regarding claim 13, Schweiger ‘064 further teaches the reaction mixture further comprises Y2O3 (¶ [0025], [0027], [0045], [0047]; Table III).  It is noted that Schweiger ‘063 also includes Y2O3 (¶ [0022]).
Regarding claim 17, Schweiger ‘064 further teaches no Na2O oxide is present in the reaction mixture (¶ [0023]; Table III).  It is noted that Schweiger ‘063 also includes no Na2O oxide.
Regarding claim 19, Schweiger ‘064 further teaches the dental restoration has a biaxial strength of 200 to 500 MPa (¶ [0071], [0081], [0087]).
Regarding claim 20, Schweiger ‘064 further teaches the dental restoration includes lithium metasilicate crystals with a plate shaped crystal form (¶ [0034]).  The lithium metasilicate crystals are then converted to lithium disilicate crystals (¶ [0037]-[0038]).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention that the converted lithium disilicate crystals would likewise have a plate shaped crystal form.  Additionally, the method steps of Schweiger ‘064 and Schweiger ‘063 as describe above appear to be substantially identical to Applicant’s method, including composition  and processing steps, and thus one of ordinary skill in the art at the time of the invention would have found it obvious that a substantially identical process would produce substantially identical results, including crystal form in the dental restoration.
Regarding claim 22, Schweiger ‘064 further teaches the monolithic blank of step (vi) is subjected to a temperature from 500 to 560°C (¶ [0042], [0052]).
Regarding claim 23, Schweiger ‘064 further teaches subjecting the lithium silicate blank with lithium metasilicate crystals as the main crystalline phase to a temperature of 840 to 880°C for 5 to 30 minutes prior to hot pressing (¶ [0056], [0063], [0064], [0069]).
Regarding claim 24, Schweiger ‘064 teaches:
mixing SiO2, Li2O, K2O, Al2O3, P2O5, and ZrO2 in a reaction mixture (¶ [0014]-[0024], [0040], [0045])
heating the reaction mixture at temperature from 1300 to 1600°C for 2 to 10 hours to form a first glass melt (¶ [0040], [0048])
contacting the first glass melt with water to form glass granules (¶ [0049])
melting the glass granules to form a second glass melt (¶ [0049])
reducing the temperature of the second glass melt to form a monolithic blank (¶ [0041], [0050])
subjecting the monolithic blank to a temperature in the range of from 450 to 950°C to form a monolithic blank comprising nuclei for lithium metasilicate formation (¶ [0042], [0052])
subjecting the monolithic blank comprising nuclei for lithium metasilicate formation to a temperature of 650 to 750°C for 20 minutes, to obtain a lithium silicate blank with lithium metasilicate crystals as the main crystalline phase (¶ [0043], [0055])
hot pressing the lithium silicate blank at a temperature of 900 to 950°C to form a dental restoration having lithium disilicate as the main crystalline phase (¶ [0056]).
Schweiger ‘064 is silent regarding the amount of ZrO2 being greater than 10.0 weight percent.  In analogous art of forming lithium disilicate dental restorations, Schweiger ‘063 suggests that an increased amount of ZrO2 leads to an increase in translucence (¶ [0020]).  Thus Schweiger ‘063 recognizes the amount of ZrO2 as a result effective variable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schweiger ‘064 by selecting an amount of ZrO2 for the benefit of optimizing translucence, as suggested by Schweiger ‘063. While Schweiger ‘063 suggests a preferred range of up to 10.0 weight percent, one of ordinary skill in the art at the time of the invention would further have found it obvious to extrapolate to ZrO2 percentages slightly outside of the preferred range, such as 10.1 weight percent, which falls in the claimed range, and reasonably expect the benefit suggested by Schweiger ‘063 of increased translucence.

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweiger ‘064 (US 2005/0098064 A1) and Schweiger ‘063 (US 2002/0010063 A1) in view of Abe ‘893 (US 6,589,893 B2).
Regarding claim 15, Schweiger ‘064 is silent regarding the reaction mixture further comprising an oxide of pentavalent elements, wherein the oxide of the pentavalent elements is Bi2O5. In analogous art of silicate glass ceramics, Abe ‘893 suggests including Bi2O5 in a silicate glass ceramic composition for the benefit of modifying devitrification temperature in the melting of the precursor glass and viscosity during devitrification (column 4, lines 30-51; column 5, lines 4-9). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Schweiger ‘064 by including Bi2O5 in the reaction mixture for the benefit of modifying devitrification temperature in the melting of the precursor glass and viscosity during devitrification, as suggested by Abe ‘893.

Claim(s) 16 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Schweiger ‘064 (US 2005/0098064 A1) and Schweiger ‘063 (US 2002/0010063 A1) in view of Hayami ‘085 (US 3,238,085).
Regarding claim 16, Schweiger ‘064 is silent regarding the reaction mixture further comprising an oxide of hexavalent elements selected from WO3 or MoO3. In analogous art of lithium silicate glass ceramics, Hayami ‘085 suggests including WO3 or MoO3 in a lithium silicate glass ceramic composition for the benefit of promoting crystallization (column 1, lines 48-51; column 2, lines 53-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Schweiger ‘064 by including WO3 or MoO3 in the reaction mixture for the benefit of promoting crystallization, as suggested by Hayami ‘085.

Response to Arguments
Applicant's arguments filed 08-01-2022 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741